          Case 1:20-cv-01782-AJN Document 20 Filed 10/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                              10/14/20



  United States of America,

                 –v–
                                                                    20-cv-1782 (AJN)
  Cheng Le,                                                          15-cr-38 (AJN)

                         Defendant.                                      ORDER


ALISON J. NATHAN, District Judge:

       Pursuant to the Criminal Justice Act, 18 U.S.C. § 3006A, and the discretion of the Court,

the Court hereby grants Defendant Cheng Le’s request for appointment of counsel, Case No. 15-

cr-38, Dkt. No. 83 at 23; Case No. 20-cv-1782, Dkt. No. 1 at 23, for the purpose of filing a reply

in support of Le’s pending 18 U.S.C. § 2255 motion and for the purpose of submitting further

briefing addressing the appropriate next steps regarding Le’s motion for return of property and

motion for discovery, in light of the Government’s recent admission that it improperly failed to

retain Le’s property in spite of his timely request, see Case No. 15-cr-38, Dkt. No. 96; Case No.

20-cv-1782, Dkt. No. 19.

       The CJA Clerk is respectfully directed to appoint counsel for Le consistent with this

order. Once counsel is appointed, he or she shall file a notice of appearance, after which the

Court shall set a date by which any further briefing shall be due. The Clerk of Court is

respectfully directed to mail a copy of this order to Le.

       SO ORDERED.


 Dated: October 14, 2020
        New York, New York
                                                   ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
